



SEVENTH AMENDMENT TO CREDIT AGREEMENT
This SEVENTH AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is entered into as
of September 28, 2018 (the “Seventh Amendment Effective Date”) among
INNERWORKINGS, INC., a Delaware corporation (the “Borrower”), the Guarantors
party hereto, the Lenders party hereto and BANK OF AMERICA, N.A., as
Administrative Agent for the Lenders (the “Administrative Agent”), Swing Line
Lender and L/C Issuer. Capitalized terms used herein and not otherwise defined
shall have the meanings set forth in the Credit Agreement (as defined below).
RECITALS
WHEREAS, the Borrower, the Guarantors, the Lenders and the Administrative Agent
are parties to that certain Credit Agreement dated as of August 2, 2010 (as
previously amended and modified from time to time, the “Credit Agreement”);
WHEREAS, the Borrower is requesting that the Administrative Agent and the
Lenders modify certain provisions of the Credit Agreement; and
WHEREAS, the Administrative Agent, Swing Line Lender, L/C Issuer and the Lenders
party hereto have agreed to amend certain terms of the Credit Agreement on the
terms, and subject to the conditions, set forth below.
NOW THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:
AGREEMENT
1.    Amendments.


(a)    The following definitions are hereby added to Section 1.01 of the Credit
Agreement in the appropriate alphabetical order to read as follows:
    
“Benefit Plan” means any of (a) an “employee benefit plan (as defined in ERISA)
that is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of
the Internal Revenue Code or (c) any Person whose assets include (for purposes
of ERISA) Section 3(42) or otherwise for purpose of Title I of ERISA or Section
4975 of the Internal Revenue Code) the assets of any such “employee benefit
plan” or “plan”.


“Delaware LLC” means any limited liability company organized or formed under the
laws of the State of Delaware.


“Delaware Divided LLC” means any Delaware LLC which has been formed upon the
consummation of a Delaware LLC Division.


“Delaware LLC Division” means the statutory division of any Delaware LLC into
two or more Delaware LLCs pursuant to Section 18-217 of the Delaware Limited
Liability Company Act.


“LIBOR Screen Rate” means the LIBOR quote on the applicable screen page the
Administrative Agent designates to determine LIBOR (or such other commercially
available source providing such quotations as may be designated by the
Administrative Agent from time to time).
“Libor Successor Rate” has the meaning assigned to such term in Section 3.07.
“LIBOR Successor Rate Conforming Changes” means, with respect to any proposed
LIBOR Successor Rate, any conforming changes to the definition of Base Rate,
Interest Period, timing and frequency of determining rates and making payments
of interest and other administrative matters as





--------------------------------------------------------------------------------





may be appropriate, in the discretion of the Administrative Agent, to reflect
the adoption of such LIBOR Successor Rate and to permit the administration
thereof by the Administrative Agent in a manner substantially consistent with
market practice (or, if the Administrative Agent determines that adoption of any
portion of such market practice is not administratively feasible or that no
market practice for the administration of such LIBOR Successor Rate exists, in
such other manner of administration as the Administrative Agent determines in
consultation with the Borrower).
“PTE” means a prohibited transaction class exemption issued by the U.S.
Department of Labor, as any such exemption may be amended from time to time.


“Seventh Amendment Effective Date” means September 28, 2018.


“Seventh Amendment Non-Consenting Lender” means The Northern Trust Company and
its successors and assigns.


(b)    The following definitions in Section 1.01 of the Credit Agreement are
hereby amended and restated to read as follows:


“Applicable Rate” means the following percentages per annum, based upon the
Consolidated Leverage Ratio as set forth in the most recent Compliance
Certificate received by the Administrative Agent pursuant to Section 7.01(c):
Pricing Tier
Consolidated
Leverage Ratio
Commitment Fee
Eurocurrency Rate Loans and Letter of Credit Fees
Base Rate Loans
1
> 3.25 to 1.0
0.50%
3.25%
2.25%
2
> 3.00 to 1.0 but < 3.25 to 1.0
0.45%
2.50%
1.50%
3
> 2.50 to 1.0 but < 3.00 to 1.0
0.40%
2.25%
1.25%
4
> 2.25 to 1.0 but < 2.50 to 1.0
0.40%
2.00%
1.00%
5
> 1.75 to 1.0 but < 2.25 to 1.0
0.35%
1.75%
0.75%
6
< 1.75 to 1.0
0.30%
1.50%
0.50%



Any increase or decrease in the Applicable Rate resulting from a change in the
Consolidated Leverage Ratio shall become effective as of the first Business Day
immediately following the date a Compliance Certificate is required to be
delivered pursuant to Section 7.01(c); provided, however, that if a Compliance
Certificate is not delivered when due in accordance with such Section, then,
upon the request of the Required Lenders, Pricing Tier 1 shall apply as of the
first Business Day after the date on which such Compliance Certificate was
required to have been delivered and shall remain in effect until the date on
which such Compliance Certificate is delivered in accordance with Section
7.01(c), whereupon the Applicable Rate shall be adjusted based upon the
calculation of the Consolidated Leverage Ratio contained in such Compliance
Certificate. The Applicable Rate in effect from the Seventh Amendment Effective
Date through the first Business Day immediately following the date a Compliance
Certificate is required to be delivered pursuant to Section 7.01(c) for the
fiscal quarter ending September 30, 2018 shall be determined based upon Pricing
Tier 1.
“Consolidated EBITDA” means (a) Consolidated Net Income plus (b) to the extent
deducted in determining Consolidated Net Income and, without duplication, (i)
Consolidated Interest Charges, (ii) expense for taxes paid or accrued, (iii)
depreciation, (iv) amortization, (v) extraordinary or non-recurring non-cash
expenses or losses incurred other than in the ordinary course of business, (vi)
non-cash compensation expenses arising from any grant of stock, stock options or
other equity based awards, (vii) non-cash expenses resulting from
non-speculative hedging activities that are required to be recognized as
Indebtedness under GAAP to the extent permitted hereunder, (viii) any





--------------------------------------------------------------------------------





other non-cash charges for such period (including any impairment or writeoff of
goodwill or other intangible assets but excluding any such non-cash charge,
expense or loss to the extent that it represents an accrual of or reserve for
cash expenses in any future period or an amortization of a prepaid cash expense
that was paid in a prior period), (ix) amortization of any financing costs or
fees or original issue discount incurred in connection with any Indebtedness,
(x) transaction expenses paid in cash in such period in connection with (A) the
making of the Credit Extensions and the closing of this Agreement and (B)
Permitted Acquisitions and other investments permitted under this Agreement,
(xi) up to $10,000,000 of restructuring costs and other one-time items to the
extent incurred after December 31, 2017 and on or before March 31, 2019 and
(xii) up to $1,500,000 of professional service costs related to the
restructuring costs added back pursuant to clause (b)(xi) to the extent incurred
after December 31, 2017 and on or before March 31, 2019 minus (c) to the extent
included in Consolidated Net Income and, without duplication, (i) interest
income, (ii) income tax credits and refunds (to the extent not netted from tax
expense), (iii) any cash payments made during such period in respect of items
described in clauses (b)(v), (b)(vi), (b)(vii) and (b)(viii) above subsequent to
the fiscal quarter in which the relevant non-cash expenses or losses were
incurred, (iv) non-cash gains resulting from non-speculative hedging activities
that are required to be recognized as income under GAAP to the extent permitted
hereunder, (v) extraordinary, unusual or non-recurring income or gains realized
other than in the ordinary course of business and (vi) income or gains received
in connection with the e-Lynxx patent infringement lawsuit, all calculated for
the Borrower and its Subsidiaries on a consolidated basis. For the purposes of
calculating Consolidated EBITDA for any period of four consecutive fiscal
quarters (each, a “Reference Period”), (i) if at any time during such Reference
Period the Borrower or any Subsidiary shall have made any Material Disposition,
the Consolidated EBITDA for such Reference Period shall be reduced by an amount
equal to the Consolidated EBITDA (if positive) attributable to the property that
is the subject of such Material Disposition for such Reference Period or
increased by an amount equal to the Consolidated EBITDA (if negative)
attributable thereto for such Reference Period, in each case, to the extent
reasonably calculable, and (ii) if during such Reference Period the Borrower or
any Subsidiary shall have made a Material Acquisition, Consolidated EBITDA for
such Reference Period shall be calculated after giving pro forma effect thereto
as if such Material Acquisition occurred on the first day of such Reference
Period. For purposes of clarification, Consolidated EBITDA shall be adjusted
for, without limitation, extraordinary or nonrecurring expenses, increased
costs, identifiable and verifiable expense reductions and excess management
compensation, if any, and other items of any Permitted Acquisitions, in all
cases, calculated on a basis consistent with GAAP and Regulation S-X of the
Securities Exchange Act of 1934, as amended, or as otherwise approved by
Administrative Agent in its reasonable credit judgment. As used in this
definition, “Material Acquisition” means any acquisition of property or series
of related acquisitions of property that (a) constitutes (i) assets comprising
all or substantially all or any significant portion of a business or operating
unit of a business, or (ii) all or substantially all of the Equity Interests of
a Person, and (b) involves the payment of consideration by the Borrower and its
Subsidiaries in excess of $2,500,000; and “Material Disposition” means any
Disposition of property or series of related Dispositions of property that
yields gross proceeds to the Borrower or any of its Subsidiaries in excess of
$2,500,000.


“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition of any property by any Loan Party or any Subsidiary, including any
Sale and Leaseback Transaction and any sale, assignment, transfer or other
disposal, with or without recourse, of any notes or accounts receivable or any
rights and claims associated therewith and including any disposition of property
to a Delaware Divided LLC, but excluding any Involuntary Disposition.


“Maturity Date” means (a) with respect to the Seventh Amendment Non-Consenting
Lender, September 25, 2019 and (b) with respect to all other Lenders, September
25, 2020.


(c)    Clauses (e) and (f) in the definition of “Permitted Acquisition” in
Section 1.01 of the Credit Agreement are hereby amended and restated to read as
follows:







--------------------------------------------------------------------------------





(e)    after giving effect to such acquisition on a pro forma basis, the
Consolidated Leverage Ratio shall be less than 2.50 to 1.0, and


(f)    the aggregate consideration paid in respect of any such acquisition shall
not exceed $25,000,000.00.


(d)    The following sentence is hereby added to the end of Section 2.13 of the
Credit Agreement to read as follows:
Notwithstanding anything to the contrary contained herein, the Lenders hereby
agree that the Seventh Amendment Non-Consenting Lender shall be repaid in full,
and its commitments shall be terminated, on its Maturity Date and the provisions
of this Section 2.13 shall not apply to such payment.
(e)    Section 3.07 of the Credit Agreement is hereby renumbered Section 3.08,
and a new Section 3.07 is hereby added to the Credit Agreement to read as
follows:
3.07    Successor LIBOR.
Notwithstanding anything to the contrary in this Agreement or any other Loan
Documents (including Section 11.01 hereof), if the Administrative Agent
determines (which determination shall be conclusive absent manifest error), or
the Borrower or Required Lenders notify the Administrative Agent (with, in the
case of the Required Lenders, a copy to Borrower) that the Borrower or Required
Lenders (as applicable) have determined, that:


(a)    adequate and reasonable means do not exist for ascertaining LIBOR for the
applicable currency for any requested Interest Period because the LIBOR Screen
Rate for the applicable currency is not available or published on a current
basis and such circumstances are unlikely to be temporary; or


(b)    the administrator of the LIBOR Screen Rate for the applicable currency or
a Governmental Authority having jurisdiction over the Administrative Agent has
made a public statement identifying a specific date after which LIBOR for the
applicable currency or the LIBOR Screen Rate for the applicable currency shall
no longer be made available, or used for determining the interest rate of loans
denominated in the applicable currency (such specific date, the “Scheduled
Unavailability Date”), or


(c)    syndicated loans currently being executed, or that include language
similar to that contained in this Section, are being executed or amended (as
applicable) to incorporate or adopt a new benchmark interest rate to replace
LIBOR for the applicable currency;


then, reasonably promptly after such determination by the Administrative Agent
or receipt by the Administrative Agent of such notice, as applicable, the
Administrative Agent and the Borrower may amend this Agreement to replace LIBOR
for the applicable currency with an alternate benchmark rate (including any
mathematical or other adjustments to the benchmark (if any) incorporated
therein) giving due consideration to any evolving or then existing convention
for similar U.S. dollar denominated syndicated credit facilities for such
alternative benchmarks (any such proposed rate, a “LIBOR Successor Rate”),
together with any proposed LIBOR Successor Rate Conforming Changes and any such
amendment shall become effective at 5:00 p.m. (New York time) on the fifth
Business Day after the Administrative Agent shall have posted such proposed
amendment to all Lenders and the Borrower unless, prior to such time, Lenders
comprising the Required Lenders have delivered to the Administrative Agent
written notice that such Required Lenders do not accept such amendment.


If no LIBOR Successor Rate has been determined and the circumstances under
clause (a) above exist or the Scheduled Unavailability Date has occurred (as
applicable), the Administrative





--------------------------------------------------------------------------------





Agent will promptly so notify the Borrower and each Lender. Thereafter, (x) the
obligation of the Lenders to make or maintain Eurocurrency Rate Loans in the
applicable currency shall be suspended, (to the extent of the affected
Eurocurrency Rate Loans or Interest Periods), and (y) if the applicable currency
is Dollars, then the Eurocurrency Rate component shall no longer be utilized in
determining the Base Rate. Upon receipt of such notice, the Borrower may revoke
any pending request for a Borrowing of, conversion to or continuation of
Eurocurrency Rate Loans denominated in the applicable currency (to the extent of
the affected Eurocurrency Rate Loans or Interest Periods) or, failing that, will
be deemed to have converted such request into a request for a Borrowing of Base
Rate Loans (subject to the foregoing clause (y)) in the amount specified
therein.


Notwithstanding anything else herein, any definition of LIBOR Successor Rate
shall provide that in no event shall such LIBOR Successor Rate be less than zero
for purposes of this Agreement.


(f)     Section 6.10 of the Credit Agreement is hereby amended and restated to
read as follows:


6.10    ERISA.
(a)    No ERISA Event has occurred or is reasonably expected to occur that, when
taken together with all other such ERISA Events that have occurred, could
reasonably be expected to result in a Material Adverse Effect.
(b)    The Borrower represents and warrants as of the Seventh Amendment
Effective Date that the Borrower is not and will not be using “plan assets”
(within the meaning of 29 CFR § 2510.3-101, as modified by Section 3(42) of
ERISA) of one or more Benefit Plans in connection with the Loans, the Letter of
Credit or the Commitments.


(g)    Section 7.09(a) of the Credit Agreement is hereby amended and restated to
read as follows:
(a)    As promptly as possible but in any event within thirty (30) days (or such
later date as may be agreed upon by the Administrative Agent) after any Person
becomes a Material Domestic Subsidiary or any Subsidiary qualifies independently
as, or is designated by the Borrower or the Administrative Agent as, a Guarantor
pursuant to the definitions of “Material Domestic Subsidiary” and “Guarantor”
(including, without limitation, upon the formation of any Material Domestic
Subsidiary that is a Delaware Divided LLC), provide the Administrative Agent
with written notice thereof setting forth, if requested by the Administrative
Agent, information in reasonable detail describing the material assets of such
Person, and shall cause each such Material Domestic Subsidiary which also
qualifies as a Guarantor to deliver to the Administrative Agent a Joinder
Agreement, such Joinder Agreement to be accompanied by appropriate authorizing
resolutions, other corporate or other organizational documentation and legal
opinions in form and substance reasonably satisfactory to the Administrative
Agent.
(h)    Section 8.03(a) of the Credit Agreement is hereby amended by adding the
phrase “to or in favor of any Person (including, in each case, pursuant to a
Delaware LLC Division)” after “(including pursuant to a Sale and Leaseback
Transaction)”.


(i)    Section 8.07 (d) of the Credit Agreement is hereby amended to read as
follows:


(d)    the Borrower may make other Restricted Payments after June 30, 2019, so
long as (i) the aggregate amount of all such Restricted Payments does not exceed
the sum of $50,000,000.00 plus 50% of the Consolidated Net Income for the period
beginning with the quarter ended June 30, 2018 and ending with the most recent
quarter to occur prior to the date of the applicable Restricted Payment for
which the Borrower has delivered financial information to the Administrative
Agent in accordance with Section 7.01(a) or 7.01(b), as the case may be and (b)
after giving effect to any such Restricted





--------------------------------------------------------------------------------





Payment on a pro forma basis, the Consolidated Leverage Ratio of the Borrower
shall be less than 2.50 to 1.0.


(j)    Section 8.11(b) of the Credit Agreement is hereby amended and restated to
read as follows:


(b)    Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the end of any fiscal quarter of the Borrower set forth below to be greater than
the ratio corresponding to such fiscal quarter:


Calendar Year
March 31
June 30
September 30
December 31
2017
3.00 to 1.0
3.00 to 1.0
3.00 to 1.0
3.00 to 1.0
2018
3.00 to 1.0
4.00 to 1.0
4.25 to 1.0
3.50 to 1.0
2019
3.00 to 1.0
3.00 to 1.0
3.00 to 1.0
3.00 to 1.0
thereafter
3.00 to 1.0
3.00 to 1.0
3.00 to 1.0
3.00 to 1.0





(k)    Section 10.06(c) of the Credit Agreement is hereby amended by deleting
the reference to “Section 3.07” contained in the second sentence thereof and
replacing such reference with “Section 3.08”


(l)    A new Section 10.12 is hereby added to Article X of the Credit Agreement
to read as follows:


10.12    ERISA Matters.
(a)     Each Lender (x) represents and warrants, as of the date such Person
became a Lender party hereto, to, and (y) covenants, from the date such Person
became a Lender party hereto to the date such Person ceases being a Lender party
hereto, for the benefit of, the Administrative Agent and each Arranger and their
respective Affiliates, and not, for the avoidance of doubt, to or for the
benefit of the Borrower or any other Loan Party, that at least one of the
following is and will be true:


(i)    such Lender is not using “plan assets” (within the meaning of 29 CFR §
2510.3-101, as modified by Section 3(42) of ERISA) of one or more Benefit Plans
in connection with the Loans, the Letters of Credit or the Commitments,


(ii)    the transaction exemption set forth in one or more PTEs, such as PTE
84-14 (a class exemption for certain transactions determined by independent
qualified professional asset managers), PTE 95-60 (a class exemption for certain
transactions involving insurance company general accounts), PTE 90-1 (a class
exemption for certain transactions involving insurance company pooled separate
accounts), PTE 91-38 (a class exemption for certain transactions involving bank
collective investment funds) or PTE 96-23 (a class exemption for certain
transactions determined by in-house asset managers), is applicable with respect
to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement,


(iii)    (A) such Lender is an investment fund managed by a “Qualified
Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B)
such Qualified Professional Asset Manager made the investment decision on behalf
of such Lender to enter into, participate in, administer and perform the Loans,
the Letters of Credit, the Commitments and this Agreement, (C) the entrance
into, participation in, administration of and performance of the Loans, the
Letters of Credit, the Commitments and this Agreement satisfies the requirements
of sub-sections (b)





--------------------------------------------------------------------------------





through (g) of Part I of PTE 84-14 and (D) to the best knowledge of such Lender,
the requirements of subsection (a) of Part I of PTE 84-14 are satisfied with
respect to such Lender’s entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement, or


(iv)    such other representation, warranty and covenant as may be agreed in
writing between the Administrative Agent, in its sole discretion, and such
Lender.


(b)    In addition, unless subclause (i) in the immediately preceding clause (a)
is true with respect to a Lender or such Lender has not provided another
representation, warranty and covenant as provided in subclause (iv) in the
immediately preceding clause (a), such Lender further (x) represents and
warrants, as of the date such Person became a Lender party hereto, to, and (y)
covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, the
Administrative Agent and each Arranger and their respective Affiliates, and not,
for the avoidance of doubt, to or for the benefit of the Borrower or any other
Loan Party, that:


(i)    none of the Administrative Agent or any Arranger or any of their
respective Affiliates is a fiduciary with respect to the assets of such Lender
(including in connection with the reservation or exercise of any rights by the
Administrative Agent under this Agreement, any Loan Document or any documents
related to hereto or thereto),


(ii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is independent (within the meaning of 29 CFR § 2510.3-21, as amended
and to the extent applicable) and is a bank, an insurance carrier, an investment
adviser, a broker-dealer or other person that holds, or has under management or
control, total assets of at least $50,000,000, in each case as described in 29
CFR § 2510.3-21(c)(1)(i)(A)-(E),


(iii)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is capable of evaluating investment risks independently, both in
general and with regard to particular transactions and investment strategies
(including in respect of the Obligations),


(iv)    the Person making the investment decision on behalf of such Lender with
respect to the entrance into, participation in, administration of and
performance of the Loans, the Letters of Credit, the Commitments and this
Agreement is a fiduciary under ERISA or the Internal Revenue Code, or both, with
respect to the Loans, the Letters of Credit, the Commitments and this Agreement
and is responsible for exercising independent judgment in evaluating the
transactions hereunder, and


(v)    no fee or other compensation is being paid directly to the Administrative
Agent or any lead arranger or any their respective Affiliates for investment
advice (as opposed to other services) in connection with the Loans, the Letters
of Credit, the Commitments or this Agreement.


(c)    The Administrative Agent and each Arranger hereby informs the Lenders
that each such Person is not undertaking to provide impartial investment advice,
or to give advice in a fiduciary capacity, in connection with the transactions
contemplated hereby, and that such Person has a financial interest in the
transactions contemplated hereby in that such Person or





--------------------------------------------------------------------------------





an Affiliate thereof (i) may receive interest or other payments with respect to
the Loans, the Letters of Credit, the Commitments and this Agreement, (ii) may
recognize a gain if it extended the Loans, the Letters of Credit or the
Commitments for an amount less than the amount being paid for an interest in the
Loans, the Letters of Credit or the Commitments by such Lender or (iii) may
receive fees or other payments in connection with the transactions contemplated
hereby, the Loan Documents or otherwise, including structuring fees, commitment
fees, arrangement fees, facility fees, upfront fees, underwriting fees, ticking
fees, agency fees, administrative agent or collateral agent fees, utilization
fees, minimum usage fees, letter of credit fees, fronting fees, deal-away or
alternate transaction fees, amendment fees, processing fees, term out premiums,
banker’s acceptance fees, breakage or other early termination fees or fees
similar to the foregoing.


(m)    Exhibit 7.01 to the Credit Agreement is hereby amended to add the
following in the heading on the first page thereof:


☐ Check for distribution to Public Lenders and private-side Lenders. If this box
is not checked, this Compliance Certificate will only be posted to private-side
Lenders.


2.    Effectiveness; Conditions Precedent. This Amendment shall be effective
upon satisfaction of the following conditions precedent:
(a)Execution of Counterparts of Amendment. The Administrative Agent shall have
received counterparts of this Amendment, which collectively shall have been duly
executed on behalf of each of the Loan Parties, the Required Lenders and each
Lender extending its Maturity Date.
(b)Opinions of Counsel. The Administrative Agent shall have received favorable
opinions of legal counsel to the Loan Parties, addressed to the Administrative
Agent and each Lender, dated as of the date hereof, and in form and substance
reasonably satisfactory to the Administrative Agent.
(c)No Material Adverse Effect. There shall not have occurred, since December 31,
2017, any event or condition that could reasonably be expected to have a
Material Adverse Effect.
(d)Organizational Documents, Resolutions, Etc. Receipt by the Administrative
Agent of the following, in form and substance reasonably satisfactory to the
Administrative Agent:
(i)    copies of the Organizational Documents of each Loan Party certified to be
true and complete as of a recent date by the appropriate Governmental Authority
of the state or other jurisdiction of its incorporation or organization, where
applicable, and certified by a secretary or assistant secretary of such Loan
Party to be true and correct as of the Seventh Amendment Effective Date;
(ii)    such certificates of resolutions or other action, incumbency
certificates and/or certificates of Responsible Officers of each Loan Party as
the Administrative Agent may require evidencing the identity, authority and
capacity of each Responsible Officer thereof authorized to act as a Responsible
Officer in connection with this Agreement and other Loan Documents to which such
Loan Party is a party; and
(iii)    Such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed,
and is validly existing, in good standing and qualified to engage in business in
its state of organization or formation.
(e)Security. The Administrative Agent shall have received the following:
(i)    UCC financing statements for each appropriate jurisdiction as is
necessary, in the Administrative Agent’s sole discretion, to perfect the
Administrative Agent’s security interest in the Collateral;
(ii)    duly executed notices of grant of security interest in the form required
by the Security Agreement as are necessary, in the Administrative Agent’s sole
discretion, to perfect the





--------------------------------------------------------------------------------





Administrative Agent’s security interest in the United States registered
intellectual property of the Loan Parties; and
(iii)    all certificates evidencing any certificated Equity Interests pledged
to the Administrative Agent pursuant to the Security Agreement, together with
duly executed in blank, undated stock powers attached thereto (unless, with
respect to the pledged Equity Interest of any Foreign Subsidiary, such stock
powers are deemed unnecessary by the Administrative Agent in its reasonably
discretion under the law of the jurisdiction of organization of such Person)
unless the Subsidiary whose Equity Interests are pledged have been dissolved.
(f)Lender/Administrative Agent Fee. The Borrower shall have paid (i) to the
Administrative Agent, for the account of each Lender, all agreed upfront fees
due and payable to such Persons on the date hereof and (ii) to the
Administrative Agent and the Arrangers, all fees due and payable to the
Administrative Agent on the date hereof.
(g)Attorney Costs. The Borrower shall have paid all reasonable fees, charges and
disbursements of counsel to the Administrative Agent (“Attorney Costs”) to the
extent invoiced prior to or on the Seventh Amendment Effective Date, plus such
additional amounts of Attorney Costs as shall constitute its reasonable estimate
of Attorney Costs incurred or to be incurred by it through the closing
proceedings (provided that such estimate shall not thereafter preclude a final
settling of accounts between the Borrower and the Administrative Agent).
3.    Ratification of Credit Agreement. The term “Credit Agreement” as used in
each of the Loan Documents shall hereafter mean the Credit Agreement as amended
and modified by this Amendment. Except as herein specifically agreed, the Credit
Agreement, as amended by this Amendment, is hereby ratified and confirmed and
shall remain in full force and effect according to its terms. The Loan Parties
acknowledge and consent to the modifications set forth herein and agree that
this Amendment does not impair, reduce or limit any of their obligations under
the Loan Documents (including, without limitation, the indemnity obligations set
forth therein) and that, after the date hereof, this Amendment shall constitute
a Loan Document. Notwithstanding anything herein to the contrary and without
limiting the foregoing, each of the Guarantors reaffirm their guaranty
obligations set forth in the Credit Agreement.
4.    Authority/Enforceability. Each of the Loan Parties represents and warrants
as follows:
(a)It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.
(b)This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligation, enforceable in
accordance with its terms, except as such enforceability may be subject to (i)
Debtor Relief Laws and (ii) general principles of equity (regardless of whether
such enforceability is considered in a proceeding at law or in equity).
(c)No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or Governmental Authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.
(d)The execution and delivery of this Amendment does not (i) violate, contravene
or conflict with any provision of its Organization Documents or (ii) materially
violate, contravene or conflict with any Laws applicable to it.
5.    Representations. The Loan Parties represent and warrant to the Lenders
that the representations and warranties of the Loan Parties set forth in Article
VI of the Credit Agreement are true and correct in all material respects on and
as of the Seventh Amendment Effective Date, except to the extent that such
representations and warranties specifically refer to an earlier date, in which
case they are true and correct in all material respects as of such earlier date.
6.    Counterparts/Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of
executed counterparts of this Amendment by telecopy or other electronic imaging
means (i.e., .pdf) shall be effective as an original.





--------------------------------------------------------------------------------





7.    GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
IN WITNESS WHEREOF, each of the parties hereto has caused a counterpart of this
Amendment to be duly executed and delivered and this Amendment shall be
effective as of the Seventh Amendment Effective Date.
BORROWER:                INNERWORKINGS, INC.,
a Delaware corporation
By: /s/ Charles Hodgkins        
Name: Charles Hodgkins
Title: CFO
GUARANTORS:            EYELEVEL, INC.,
an Oregon corporation
By: /s/ Michael Bradley            
Name: Michael Bradley
Title: Managing Director
ADMINISTRATIVE AGENT:        BANK OF AMERICA, N.A.,
as Administrative Agent
By: /s/ Felicia Brinson            
Name: Felicia Brinson
Title: Assistant Vice President
LENDERS:                BANK OF AMERICA, N.A.,
as a Lender, an L/C Issuer and the Swing Line Lender
By: /s/ A. Quinn Richardson            
Name: A. Quinn Richardson
Title: Senior Vice President
JPMORGAN CHASE BANK, N.A.,
as a Lender
By: /s/ Jeremy M. Tworek            
Name: Jeremy M. Tworek





--------------------------------------------------------------------------------





Title: Vice President
PNC BANK, NATIONAL ASSOCIATION,
as a Lender
By: /s/ Robert G. Stevens            
Name: Robert G. Stevens
Title: Vice President
ASSOCIATED BANK, N.A.,
as a Lender
By: /s/ Craig Thessin            
Name: Craig Thessin
Title: SVP
THE NORTHERN TRUST COMPANY,
as a Lender
By:                    
Name:
Title:




                    
U.S. BANK NATIONAL ASSOCIATION,
as a Lender
By: /s/ Phillip J. Salber            
Name: Phillip J. Salber
Title: Vice President





